Citation Nr: 1000201	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1977 to 
June 1979, and from November to December 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to a compensable rating 
for hemorrhoids.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in December 2008; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's hemorrhoids are manifested by fissures, 
persistent bleeding, and excessive redundant tissue. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2009).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in September 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2006.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a statement 
of the case (SOC) was issued in June 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with a VA medical examination in October 2006 
to assess the current state of his hemorrhoids.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran is currently assigned a 
noncompensable rating for hemorrhoids under 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

Factual Background

A rating action in April 1980 granted service connection for 
hemorrhoids and assigned a noncompensable rating (except for 
the period of temporary total rating).  The award of service 
connection was based on service treatment records showing 
treatment for hemorrhoids and on the basis of surgery 
performed with unhealed wounds at the time of discharge.  

In an October 2006 VA examination report, the Veteran 
reported two previous surgeries for hemorrhoids while in 
service and another around 1982.  He indicated that he has 
been with intermittent flare ups and remissions but during 
the last year has almost constant anal pain, mostly with 
bowel movements, while remaining sitting for more than an 
hour, standing for more than one to two hours, and with mild 
rectal bleeding at least once a month.  The Veteran 
complained of anal itching, burning, diarrhea, difficulty 
passing stool, pain, tenesmus, swelling, with frequent 
bleeding, and no history of thrombosis.  Upon examination, 
the examiner found external hemorrhoids with no thrombosis or 
bleeding, but did note one or more fissures present and 
evidence of excessive redundant tissue.  The examiner also 
reported external hemorrhoids all around the anus, dilated, 
non-thrombosed, no fissures, and non-internal hemorrhoid 
palpated with no blood in glove.  The examiner indicated that 
the last hemoglobin in April 2006 was 17.7 with no clinical 
finding suggesting anemia.  The Veteran stated he was 
employed as a machinist and had missed one week of work over 
the last 12 month period due to rectal/anal pain.  The 
diagnosis was non-thrombosed external hemorrhoids. 

In a January 2007 VA progress note, the Veteran complained of 
painful, swollen, enlarged external hemorrhoids, and 
fluctuating hemorrhoid size for greater than a year.  He also 
reported failed treatments of sitz baths, 3.5 years of 
Metamucil, hydrocortisone cream, and tuff pads for 1 year.  
He indicated he had bled four days previously, but reported 
no active bleeding per rectum at that time.  The examiner 
noted enlarged erythematous external hemorrhoids. 

In a February 2007 VA progress note, the Veteran continued to 
complain of pain and bleeding due to hemorrhoids. 

In March 2007, the Veteran underwent a flexible sigmoidoscopy 
which found no evidence of hemorrhoids external or internal 
and the examiner gave a diagnosis of irritable bowel 
syndrome. 

In a May 2007 VA progress note, the Veteran complained of 
continued flare-ups with pain and bleeding.  The examiner 
noted that he had large blue tender hemorrhoids with one 
central area of thrombosis. 

In June 2007, the Veteran underwent a rigid proctoscopy and 
closed hemorrhoidectomy. 

In a July 2007 VA follow-up note, the Veteran complained of 
bright red blood with bowel movements which he stated was 
more than after the past hemorrhoidectomies.  In a subsequent 
July 2007 VA progress note, the Veteran continued to complain 
of bleeding per rectum with minimal pain and no dysuria. 

In a January 2008 VA progress note, the examiner noted no 
rectal mass upon examination.  

Analysis

After a full review of the record, the Board concludes that a 
20 percent rating for the service-connected hemorrhoids is 
warranted.  The medical evidence of record including an 
October 2006 VA examination report reveals consistent 
complaints of pain and bleeding.  Also, in his October 2006 
VA examination, the examiner noted findings of one or more 
fissures.  Thereafter, the medical evidence shows the 
continues presence of hemorrhoids with complaints of pain and 
bleeding.    Under Diagnostic Code 7336, a 20 percent rating 
is in order for findings of fissures.  The Board finds that 
the evidence overall show that the Veteran's hemorrhoid 
disability more nearly approximates the criteria for a 20 
percent rated.  Therefore, the assignment of a disability 
rating of 20 percent for hemorrhoids is warranted.

With this increased rating, the Veteran's service-connected 
hemorrhoids have been assigned the maximum schedular rating 
available.  See 38 C.F.R. §4.97, Diagnostic Code 7336 (2009).  
The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected hemorrhoids that would take 
the his case outside the norm so as to warrant the assignment 
of an extraschedular rating.  In his October 2006 VA 
examination, the Veteran stated that he was employed as a 
machinist and had missed one week of work over the last 12 
month period due to rectal/anal pain.  Therefore, competent 
medical evidence does not reflect any "marked interference" 
with employment.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating of 20 percent for hemorrhoids is 
allowed.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


